Name: Commission Regulation (EC) No 2572/1999 of 6 December 1999 prohibiting fishing for saithe by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 EN Official Journal of the European Communities7. 12. 1999 L 313/3 COMMISSION REGULATION (EC) No 2572/1999 of 6 December 1999 prohibiting fishing for saithe by vessels flying the flag of Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), as last amended by Council Regu- lation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 48/1999 of 18 December 1998 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished (3), as last amended by Commission Regulation (EC) No 1619/ 1999 (4), lays down quotas for saithe for 1999; (2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; (3) According to the information received by the Commis- sion, catches of saithe in the waters of ICES, divisions IIa (EC zone), IIIa, IIIb, c and d (EC zone) and IV by vessels flying the flag of Sweden or registered in Sweden have exhausted the quota allocated to Sweden for 1999; Sweden has prohibited fishing for this stock from 22 October 1999; this date should be adopted in this Regu- lation also, HAS ADOPTED THIS REGULATION: Article 1 Catches of saithe in the waters of ICES, divisions IIa (EC zone), IIIa, IIIb, c and d (EC zone) and IV by vessels flying the flag of Sweden or registered in Sweden are hereby deemed to have exhausted the quota allocated to Sweden for 1999. Fishing for saithe in the waters of ICES, divisions IIa (EC zone), IIIa, IIIb, c and d (EC zone) and IV by vessels flying the flag of Sweden or registered in Sweden is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 22 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 13, 18.1.1999, p. 1. (4) OJ L 192, 24.7.1999, p. 14.